Title: To John Adams from Jean de Neufville & Fils, 2 July 1782
From: Neufville, Jean de, & Fils (business)
To: Adams, John



Amsterdam 2d. July 1782
Sir

We have to apprize your Excellency that we have received Two Bills of the United States in date of the 6th. July 1780 No. 84 and 85 a Six Months Sight, to the order of Joseph Carleton, drawn on the Honourble. Henry Laurens Esqr. for f 550 each, and to request you will inform us, where, we are to send ’em for Acceptance, And at the same time that you would be pleased to inform us whether it is your Wish we should carry the Amount of what you are indebted to us, (as mention’d pr. our letter of 31st. May) on Accot. of the States, and your own, to a new Accot., being as ⅌ our last together f 3772:17:8 as from our Senior Mr. J—— De N——’s having retired from Business, it becomes Necessary.
With due respect We have the honour to be Your Excellency’s Most Obedient & Hble: Servt:

John de Neufville Son

